Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a first office action, non-final rejection on the merits. Claims 1-24, as originally filed, are currently pending and have been considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are "an acquisition module… "," a feature construction module…", "a yield modeling module…"  in claims 21-24.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 recite the limitation "N target spatial elements", " M target acquisition times"," NxM remote sensing data elements", " M-X acquisition times", " M-X subsets". M, N and X need to be defined and the range for N and M specified since M and N cannot be zero according to limitations in claim 18. Therefore, the claims 18-20 are deemed indefinite. It appears that M and N may only be positive integer numbers.  For purposes of examination, M and N are assumed to be positive, non-zero integer value 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Richt et al.(US 20180070527 A1) in view of Itzhaky et al. (US 2016/0148104 A1) 

Regarding claim 1, Richt teaches a computer-implemented method for spatial crop yield modeling (Richt, [0088], lines 3-5, " An agronomic simulation model may process the agronomic input that includes the identification of the candidate farmable zone, and predict a set of agronomic outputs based on processing of the agronomic input ", agronomic simulation model predicted output based on farmable zone, is a spatial yield model), comprising: constructing training vectors for a yield model, comprising: 
deriving yield quantities from yield measurements of a specified crop produced at respective subfield locations within a first field during a first production; (Richt, [0004], line 3, " agronomic simulators may be used to predict the crop yield for a field ", where crop yield is a yield quantity) 
constructing a first set of feature vectors, the feature vectors of the first set derived from remote sensing data configured to capture respective subfield locations within the first field at each of a plurality of first acquisition times during the first production interval (Richt, [0056], lines 13-15, " a single feature vector may include values representative of agricultural characteristics associated with a plant that was harvested, a portion of the field 105-B, the climate associated with field 105-B, and etc. "); and 
predicting spatial yield characteristics of the specified crop produced during a second production interval, comprising: (Richt, [0004], line 3, "agronomic simulators may be used to predict the crop yield for a field ", where crop yield is a spatial yield characteristic) 
(Richt, [0017], lines 3-4, "The one or more agricultural characteristics may include a predicted crop yield")
deriving a second set of feature vectors, the feature vectors of the second set derived from remote sensing data configured to capture respective subfield locations within a second field at each of a plurality of second acquisition times during the second production interval (Richt, [0079], lines 10-15, "For instance, when a plant is harvested, the harvesting vehicle may obtain an item of agricultural data associated with the harvested plant that includes the plant's location (e.g., GPS location), the plant's weight, the plant's time of harvest, etc. Once the agricultural data items are obtained, a feature vector may be derived from each agricultural data item that is obtained ", where the second production time is the time the vehicle harvests a plant from the field), and 
(Richt, [109], lines 1-2, " Agronomic outputs can include both a type of agronomic output (e.g., crop yield) and a value for the agronomic output (e.g., 175 bushels/acre). ", agronomic output is the output of the agronomic simulation model which is, for example, a crop yield estimates).  
Richt does not explicitly teach that the model is a trained model to estimate yield quantities associated with respective feature vectors of the first set in response to the respective feature vectors.
In an analogous field of endeavor, Itzhaky teaches training the yield model to estimate yield quantities associated with respective feature vectors of the first set in response to the respective feature vectors (Itzhaky, [0063], "FIG. 5A shows a flow diagram 500A illustrating a training phase of a method for plant monitoring to predict harvest yields”).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the instant application to add in the prediction model as taught by Richt, a prediction training phase as taught by Itzhaky, because training model easily identifies trends, patterns, handling  multi-dimensional  and multi-variety of data. Accordingly, the combination of Richt and Itzhaky discloses the invention of Claim 1.

Regarding claim 2, Richt in view of Itzhaky teaches the computer-implemented method of claim 1, further comprising: 
mapping the yield measurements and remote sensing data configured to capture respective subfield locations (Richt, [0055], lines 7-10, " the mapping engine 150-B may receive multiple agricultural data items related to the field 105-B from one or more remote sensing devices (e.g., images captured by one or more imaging devices mounted to a plane, drone, satellite, or other vehicle), one or more agronomic databases, etc. ")within the first field to a feature scheme (Richt, [0055], lines 1-6, “The mapping engine 150-B is configured to generate one or more property models 160a-B, 160b-B, 160c-B of the field 105-B based on the feature vectors. The property models may each include, for example, a vector space model that is related to the field 105-B. Each property model 160a-B, 160b-B, 160c-B of field 105-B may be segmented into a plurality of neighborhoods residing within the boundaries of the field 105-B", the property model is a spatial feature scheme where each dot represent a feature vector that have been generated); and 
deriving the yield quantities for respective feature vectors of the first set in response to the mapping (Richt, [0056], lines 1-4, " The mapping engine 150-B may generate a feature vector for one or more of the received agricultural data items. Each feature vector provides a representation of one or more numerical values associated with one more agricultural characteristics associated with particular portions of the field 105-B ", where agricultural data items include yield quantities); 
wherein the feature scheme comprises a spatial scale different from a spatial scale of the remote sensing data (Richt, Fig.1B, elements 160a-B, 160b-B are different special scale representing the feature scheme ).  

Regarding claim 3, Richt in view of Itzhaky teaches The computer-implemented method of claim 1, wherein the feature vectors are configured to cover respective geographical areas (Richt, [0062], lines 7-9, "for each particular neighborhood, a representative value of the feature vectors for the particular neighborhood, " where particular neighborhood is a geographical area), and wherein constructing a feature vector configured to cover a specified geographical area comprises:
 identifying remote sensing data that intersects with the specified area; and deriving the feature vector from the identified remote sensing data (Richt, [0057], lines 9-12, " each black dot on the property models 160a-B, 160b-B, 160c-B displayed in FIG. 1B may represent a feature vector that has been generated based on feature vectors corresponding to agricultural data items associated with the particular neighborhood (e.g., square on the grid) where the dot resides.").  

Regarding claim 4, Richt in view of Itzhaky teaches The computer-implemented method of claim 1, wherein the feature vectors are configured to cover respective geographical regions at each of a plurality of acquisition times, and wherein constructing a feature vector configured to cover a particular geographical region from imported remote sensing data comprise (Richt, [0062], lines 7-9, "for each particular neighborhood, a representative value of the feature vectors for the particular neighborhood, " where particular neighborhood is a geographical area)s: 
translating the imported remote sensing data to a spatial feature scheme comprising the particular geographical region; (Richt, [0055], lines 7-10,sensing data are mapped into spatial feature or property model)
identifying remote sensing data of the imported remote sensing data that covers the particular geographical region in response to the translating (Richt, [0062], lines 7-9, where particular neighborhood is a particular geographical area); and 
deriving a plurality of data elements from the selected remote sensing data, each data element corresponding to a respective acquisition time of the plurality of acquisition times ( Richt, [0097], lines 13-14, " The model may be executed for the time period (e.g., year) on a periodic (e.g., daily) time step ", where periodic time step represent a plurality of acquisition time), wherein deriving a data element corresponding to a particular acquisition time comprises: 
selecting remote sensing data of the identified remote sensing data that was captured at the particular acquisition time, and deriving the data element from the selected remote sensing (Richt, [0011], lines 5-7, " obtained agricultural data items for each harvested plant includes (i) one or more particular agricultural characteristics, (ii) a location, and (iii) a harvest time for the harvested plant ", where the harvest time is the particular acquisition time or data element. The harvest time may include a date when a harvested plant was harvested.)
Regarding claim 5, Richt in view of Itzhaky teaches the computer-implemented method of claim 1, wherein the remote sensing data comprises reflectance measurements of one or more electro -magnetic radiation wavelengths and electro -magnetic radiation bands.  (Richt, [0076], lines 18-21, " In some implementations, the agronomic sensors 218-1 may also include one or more remote sensing sensors that can be used to capture red-blue-green images, thermal images, infrared images, radar images, or the like", infrared images are electromagnetic radiations)

Regarding claim 6, Richt in view of Itzhaky teaches the computer-implemented method of claim 1, further comprising: configuring the plurality of first acquisition times (Richt, [0097], lines 13-14. " The model may be executed for the time period (e.g., year) on a periodic (e.g., daily) time step ", where periodic or daily time step is the plurality of first acquisition time) to correspond with respective target regions defined within the first production interval; 
importing first remote sensing data for respective subfield locations within the first field, wherein importing first remote sensing data for a particular subfield location comprises importing a plurality of remote sensing data elements, each configured to capture the particular subfield location at a respective one of the plurality of first acquisition times (Richt, [0055], lines 7-10, " the mapping engine 150-B may receive multiple agricultural data items related to the field 105-B from one or more remote sensing devices (e.g., images captured by one or more imaging devices mounted to a plane, drone, satellite, or other vehicle), one or more agronomic databases, etc. "); and constructing the first set of feature vectors from the first remote sensing data, each feature vector of the first set derived from remote sensing data elements configured to capture a respective subfield location within the first field at each of the plurality of first acquisition times (Richt, [0079], lines 10-15, "For instance, when a plant is harvested, the harvesting vehicle may obtain an item of agricultural data associated with the harvested plant that includes the plant's location (e.g., GPS location), the plant's weight, the plant's time of harvest, etc. Once the agricultural data items are obtained, a feature vector may be derived from each agricultural data item that is obtained ", where feature vector is constructed from sensing agricultural data related to harvest time or first acquisition time, subfield location or plant's location).  

Regarding claim 7, Richt in view of Itzhaky teaches the computer-implemented method of claim 6, further comprising: configuring the plurality of second acquisition times (Richt, [0097], lines 13-14. " The model may be executed for the time period (e.g., year) on a periodic (e.g., daily) time step ", where periodic or daily time step is the plurality of second acquisition time)  to correspond with respective target regions defined within the second production interval; importing second remote sensing data for respective subfield locations within the second field, wherein importing second remote sensing data for a particular subfield location comprises importing a plurality of remote sensing data elements, each configured to capture the particular subfield location at a respective one of the plurality of second acquisition times(Richt, [0055], lines 7-10, " the mapping engine 150-B may receive multiple agricultural data items related to the field 105-B from one or more remote sensing devices (e.g., images captured by one or more imaging devices mounted to a plane, drone, satellite, or other vehicle), one or more agronomic databases, etc. "); and constructing the second set of feature vectors from the second remote sensing data, each feature vector of the second set derived from remote sensing data elements configured to ( Richt, [0079], lines 10-15, "For instance, when a plant is harvested, the harvesting vehicle may obtain an item of agricultural data associated with the harvested plant that includes the plant's location (e.g., GPS location), the plant's weight, the plant's time of harvest, etc. Once the agricultural data items are obtained, a feature vector may be derived from each agricultural data item that is obtained ", where feature vector is constructed from sensing agricultural data related to harvest time or second acquisition time, subfield location or plant's location ) .  

Regarding claim 8, Richt in view of Itzhaky teaches The computer-implemented method of claim 7, wherein the target regions defined within the second production interval are configured to correspond with the target regions defined within the first production interval.(Richt, [0112], lines 1-4, " The agronomic simulator can use any process or model that can predict agronomic outputs based on provided agronomic inputs. For instance, the agronomic simulator can use a physical, generative or mechanistic model; a purely statistical or machine learning model; "where the machine learning model has inherently a training and testing time. The first production time is the training time and the second production time is the testing time of the machine-learning model)

Regarding claim 9, Richt in view of Itzhaky teaches the computer-implemented method of claim 7, wherein:
 the first acquisition times are configured to correspond with respective developmental stages of the specified crop during the first production interval; and the second acquisition times are configured to correspond with the respective developmental stages of the specified crop during the second production interval. (Richt, [0097], lines 13-16, " The model may be executed for the time period (e.g., year) on a periodic (e.g., daily) time step to predict the plant growth stage for each period (e.g., day), and the predictions (e.g., predicted developmental stage) for a particular period (e.g., day) may be compared to the corresponding image(s) for that period (e.g., day), if any ",)

Regarding claim 10, Richt teaches a non-transitory computer-readable storage medium (Richt, [0117], lines 1-3, "The storage device 530 is capable of providing mass storage for the system 500. In some implementations, the storage device 530 is a non-transitory computer-readable medium ") comprising instructions adapted to configure a computing device to implement operations for spatial crop yield modeling, the operations comprising:  
acquiring yield measurements of a specified crop produced within first regions in first production intervals ( Richt, [ 0011], lines 1-3, " Obtaining agricultural data items from a device configured for agricultural analysis in a particular geographic region may include receiving agricultural data from one or more harvesting machines", where agricultural data items are yield measurements); 
importing remote sensing data, comprising first remote sensing data corresponding to the acquired yield measurements, and second remote sensing data corresponding to production of the specified crop within a second region in a second production interval( Richt, Fig.1B, elements 120-B and 140-B, remote sensing data being imported); 
producing feature vectors from the remote sensing data, each feature vector comprising remote sensing data covering a respective spatial extent at a plurality of different acquisition times (Richt, [0056], lines 1-5, where feature vector is derived from received agricultural sensor data related to a particular subfield or spatial extent); 
Richt fails to teach generating a training dataset comprising: 
feature vectors having spatial extents corresponding to the first regions, and 
yield values derived from yield measurements within spatial extents of respective feature vectors of the training dataset 

In an analogous field of endeavor, Itzhaky teaches generating a training dataset comprising: feature vectors having spatial extents corresponding to the first regions, and 
yield values derived from yield measurements within spatial extents of respective feature vectors of the training dataset (Itzhaky, Fig.5A, element 510, training dataset ),
 training a yield model to produce yield estimates for respective spatial extents in response to feature vectors of the training dataset (Itzhaky, [0063], "FIG. 5A shows a flow diagram 500A illustrating a training phase of a method for plant monitoring to predict harvest yields); and
 utilizing the trained yield model to produce yield estimates in response to feature vectors having spatial extents corresponding to the second region(Itzhaky, [0063], "FIG. 5B shows a flow diagram 500B illustrating a testing phase of a method for plant monitoring to predict harvest yields).  
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the instant application to add in the prediction model as taught by Richt, a prediction training phase as taught by Itzhaky, because training model easily identifies trends, patterns, handling  multi-dimensional  and multi-variety of data.
Further, it would have been obvious for one having ordinary skill in the art before the effective filing date of the instant application to replace the prediction yield estimate as taught by Richt, with a trained prediction yield estimate as taught by Itzhaky, because training model easily identifies trends, patterns, handling  multi-dimensional  and multi-variety of data
 Accordingly, the combination of Richt and Itzhaky discloses the invention of Claim 10.

claim 11, Richt in view of Itzhaky teaches the non-transitory computer-readable storage medium of claim 10, wherein the remote sensing data comprises reflectance measurements of one or more electro-magnetic radiation bands, the electro-magnetic bands comprising one or more of band 2, band 3, band 4, band 5, band 6, band 8a, band 11, and band 12.  (Richt, [0076], lines 18-21, " In some implementations, the agronomic sensors 218-1 may also include one or more remote sensing sensors that can be used to capture red-blue-green images, thermal images, infrared images, radar images, or the like", infrared images are electromagnetic radiations, where band 2-band 6 are from green and red radiation  and band 7-12 are from infrared radiation)

Regarding claim 12, Richt in view of Itzhaky teaches the non-transitory computer-readable storage medium of claim 10, wherein producing the feature vectors further comprises: 
overlaying the remote sensing data with a feature scheme having a resolution different from a resolution of the remote sensing data (Richt, Fig.1B, element 160a-B, feature scheme or property model with overlaid remote sensing data as features vectors( black dot)); 
identifying remote sensing data overlaid by respective elements of the feature scheme; and deriving the feature vector from the identified remote sensing data (Richt, [0061], lines 1-2, "feature vectors are conceptually indicated on property models 160a-B, 160b-B, 160c-B in FIG. 1B using black dots") .  






Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Consider claim 13, Richt discloses, "producing a feature vector configured to cover a particular spatial extent" (Richt, [0056], lines 1-5, "The mapping engine 150-B may generate a feature vector for one or more of the received agricultural data items. Each feature vector provides a representation of one or more numerical values associated with one more agricultural characteristics associated with particular portions of the field 105-B ", where feature vector is derived from received agricultural sensor data related to a particular subfield or spatial extent ). However, none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of:
"identifying elements of the remote sensing data that intersect with the particular spatial extent, the identifying comprising determining correlation metrics configured to quantify a degree to which respective elements of the identified elements intersect with the particular spatial extent"; and 
"deriving the feature vector from the identified elements of the remote sensing data, the deriving comprising weighting respective elements of the identified elements in accordance with the determined correlation metrics ".  

Consider claim 14, Richt discloses determining first target acquisition times, each target acquisition time of the first target acquisition times (Richt, [0097], lines 13-14. " The model may be executed for the time period (e.g., year) on a periodic (e.g., daily) time step ", where periodic or daily time step is a plurality of acquisition time) determined to fall within one or more of the first production intervals(Richt, [0081], lines 12-13, "The harvest time may include a date when a harvested plant was harvested." , where harvest time is the production interval); 
wherein producing the feature vectors further comprises producing first feature vectors, each feature vector of the first feature vectors derived from remote sensing data configured to cover a respective spatial extent within one or more of the first regions (Richt, [ 0056], lines 3-5 ," Each feature vector provides a representation of one or more numerical values associated with one more agricultural characteristics associated with particular portions of the field 105-B "), wherein producing a feature vector of the first feature vectors comprises:
 identifying first remote sensing data that intersects with the spatial extent of the feature vector ( Richt, Fig.1B, elements 120-B and 122-B are remote sensing data that cover the spatial extent  or property model 160a-B) , 
However, the cited prior art does not provide the motivation to teach the ordered combination of:
"selecting first subsets of the first remote sensing data, each comprising remote sensing data of the first remote sensing data, acquired at a respective one of the first target acquisition times, and "
"deriving feature elements of the feature vector from respective ones of the first subsets, such that each feature element of the feature vector is derived from remote sensing data that intersects with the spatial extent of the feature vector captured at a respective one of the first target acquisition times".  
Claims 15-17 are allowable as being dependent from an allowed base claim. 

In addition, Claims 18-20 
Claims 21-24 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
Consider claim 21, Richt discloses A yield modeling apparatus, comprising: 
a computing device comprising a processor, memory, and non-transitory storage; 
an acquisition module configured for operation on the processor of the computing device, the acquisition module configured to import remote sensing data from one or more repositories, including first remote sensing data configured to cover yield measurements of a specified crop produced during a first season at specified locations within a first field : (Richt, [0004], line 3, "agronomic simulators may be used to predict the crop yield for a field ", where crop yield is a spatial yield characteristic) (Richt, [0017], lines 3-4, "The one or more agricultural characteristics may include a predicted crop yield");
 a feature construction module configured to construct model training data, comprising a first set of feature vectors configured to cover respective subfield locations within the first field, the feature vectors of the first set derived from remote sensing data configured to capture respective subfield locations within the first field at each of a determined number of capture times ( Richt, [0079], lines 10-15, "For instance, when a plant is harvested, the harvesting vehicle may obtain an item of agricultural data associated with the harvested plant that includes the plant's location (e.g., GPS location), the plant's weight, the plant's time of harvest, etc. Once the agricultural data items are obtained, a feature vector may be derived from each agricultural data item that is obtained ");
 wherein the feature construction module is further configured to associate the first set of feature vectors with respective yield quantities, each derived from yield measurements captured at subfield locations covered by the respective feature vectors of the first set (Richt, [ ], lines , " "); and
In an analogous field of endeavor, Itzhaky Raviv discloses a yield modeling module configured to train a yield model to accurately reproduce yield quantities in response to (Itzhaky,Fig.5A,illustrate a training phase of a harvest yield prediction model ); 
However, none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of:
"wherein the yield modeling module is further configured to estimate spatial yield characteristics of the specified crop produced in a second field during a second season in response to a second set of feature vectors, the feature vectors of the second set derived from remote sensing data configured to capture respective subfield locations within the second field at each of the determined number of capture times"
Claims 22-24 are allowable as being dependent from an allowed base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY KOUAHO whose telephone number is (469) 295-9075.  The examiner can normally be reached on 7:30 am- 4:30 pm, Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/GUY KOUAHO/Examiner, Art Unit 2662


/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662